Case 1:19-cr-00009-DLC Document 40 Filed 05/21/21 Page 1 of 2
Case 1:19-cr-00009-DLC Document 39 Filed 05/20/21 Page 1 of 2

115 Broadway, Suite E704
New York. NY 10006
212.264,9940

Fax 212.898. E187
neil@checkmaniaw.com

LAW OFFICES OF NEIL B.CHECKMAN

May 20, 2021

Hon, Denise L, Cote

United States District Judge
Southern District of New York

 

 

500 Pearl Street
New York, NY 10007
By ECF and Regular Mail
Re: United States v. Emanuel Suleymanov,
19 Cr. 0009 (DLC)
Dear Judge Cote:

I write to ask the Court, by Memorandum-Endorsing this letter, to authorize Emanuel
Suleymanov to travel to the Dominican Republic for a family event on June 15, 2021 and
returning on June 26, 2021.

I have spoken to U.S.P.O, Vincent Danielo of the Eastern District of New York Low
Intensity Supervision Unit, who is providing courtesy supervision, and who is copied on this
letter-application, and he has stated that because Mr, Suleymanov is up to date on his restitution
payments, has paid the Special Assessment imposed on this case, and is otherwise totally
compliant with his supervision, he has no objection to this application.

Under our proposal, Mr, Suleymanov would inform his Supervising Probation Officer of
the dates he will be away, provide a copy of his plane tickets and furnish the address at which he
will be residing,

As the Court will recall, the Court previously authorized Mr. Suleymanov to travel to
Uzbekistan for three weeks, which occurred without incident in 2019.

Accordingly, we respectfully request that the Court authorize Mr. Suleymanov to travel
from June 15th through June 26" as requested above.

 

 
Case 1:19-cr-O00009-DLC Document 40 Filed 05/21/21 Page 2 of 2
Case 1:19-cr-00009-DLC Document 39 Filed 05/20/21 Page 2 of 2

Hon. Denise L. Cote
May 20, 2021
Page 2

We thank the Court for considering this application.

Very truly yours,
Neil B. Checkman
INBC ee ee ve eect
cc: Mr, Emanuel Suleymanov (By email)

A.U.S.A. Noah Falk (By ECF and email)
U.S.P.O. Vincent Danielo (By email)

 
